Citation Nr: 1745305	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-30 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to VA death pension benefits.

3.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to ionizing radiation and/or asbestos.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from November 1943 to March 1946 and from August 1950 to January 1951.  The Veteran died in February 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the St. Paul, Minnesota RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to VA death pension benefits and entitlement to service connection for the cause of the Veteran's death are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDING OF FACT

The Veteran died in February 1984, and he did not have any claims for VA benefits pending at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon the death of a Veteran, certain persons shall be paid periodic monetary benefits to which the Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

In the instant case, the Veteran did not have a claim pending at the time of his death in February 1984.  The record does not contain any documents or reports of communications that could be construed as a formal or informal claim for benefits that were received by VA prior to the Veteran's death but not adjudicated.

As the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  Because the disposition of this claim is based on the law (and not the facts) of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to accrued benefits is denied.




REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal for entitlement to VA death pension benefits and entitlement to service connection for the cause of the Veteran's death.

VA Death Pension Benefits

The record does not contain any updated information regarding the appellant's income and/or expenses since her submissions in August 2012 (more than five years ago).  On remand, the appellant should be afforded the opportunity to provide updated documents to verify her income (including income from the Social Security Administration) and expenses for the calendar years dating from 2012 to the present.

Service Connection for the Cause of the Veteran's Death

The Veteran's death certificate documents that his immediate cause of death in February 1984 was inanition, due to or as a consequence of adeno carcinoma of the colon with metastasis.

The appellant has stated (including on her June 2012 claim form) that the Veteran's fatal colon cancer was caused by exposure to ionizing radiation (while serving aboard the USS LST-747 during his first period of active service) and/or exposure to asbestos (while serving aboard the USS Dixie AD-14 during his second period of active service).

The Board notes that colon cancer is a radiogenic disease (see 38 C.F.R. § 3.309(d)(2)(xix)) as well as an asbestos-related disease (see M21-1, Part IV, Subpart ii, Chapter 2, Section C, 9(b)).

Regarding the theory of ionizing radiation exposure, in August 2013, the Defense Threat Reduction Agency informed VA that the Veteran had not been present with the American occupation forces in Hiroshima or Nagasaki, Japan, as defined by VA.  However, the evidence of record at that time did not include either the Veteran's complete service personnel file or any deck logs for the USS LST-747, and such evidence is still not yet associated with the record.

Regarding the theory of asbestos exposure, the Board notes that VA has not yet undertaken any development to verify asbestos exposure during the Veteran's service (to include while serving aboard the USS Dixie AD-14).

On remand, after obtaining the Veteran's complete service personnel file and all pertinent ship logs for the USS LST-747 and the USS Dixie AD-14, the AOJ should attempt to verify, through all official sources, any exposure of the Veteran to ionizing radiation and asbestos in service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant to provide updated documents to verify her income (including income from the Social Security Administration) and expenses for the calendar years dating from 2012 to the present with regard to her claim of entitlement to VA death pension benefits.

2. The AOJ should request the Veteran's COMPLETE service personnel file (for BOTH periods of his active service) through official sources, as well as all pertinent ship logs for the USS LST-747 and the USS Dixie AD-14.  All requests for records and their responses must be associated with the record.  If any records requested are unavailable, the reason must be explained for the record, and the appellant must be so notified.

3. Thereafter, the AOJ should take all necessary steps to verify, THROUGH OFFICIAL SOURCES, any in-service exposure of the Veteran to:

a. IONIZING RADIATION while serving aboard the USS LST-747 during his first period of active service (from November 1943 to March 1946) - to include requesting DOSE INFORMATION for the Veteran pursuant to 38 C.F.R. § 3.311(a)(2) and then forwarding the claim to the Under Secretary for Benefits for appropriate consideration pursuant to 38 C.F.R. § 3.311(c); AND

b.  ASBESTOS while serving aboard the USS Dixie AD-14 during his second period of active service (from August 1950 to January 1951).

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to VA death pension benefits and entitlement to service connection for the cause of the Veteran's death (TO INCLUDE as a result of exposure to ionizing radiation and/or asbestos).  If either claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the appellant the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


